                         Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 1 of 6




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                      Automobile Insurance Company
                    9
                                                 UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      YUNA CHOI, an individual;                   CASE NO.: 2:20-cv-1329-RFB-VCF
                   13
                                     Plaintiff,
                   14                                             STIPULATION AND ORDER TO
                             vs.                                  EXTEND DISCOVERY DEADLINES
                   15
                      STATE FARM MUTUAL AUTOMOBILE                [FIRST REQUEST]
                   16 INSURANCE COMPANY, an Illinois
                      corporation; DOES I through X; and ROE
                   17 CORPORATIONS I through X;

                   18                      Defendants.

                   19
                   20            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   21 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   22 ninety (90) days, up to and including Monday, June 28, 2021. In addition, the parties request that

                   23 the all other future deadlines contemplated by the Discovery Plan and Scheduling Order be

                   24 extended pursuant to Local Rule. In support of this Stipulation and Request, the parties state as

                   25 follows:

                   26            1.        On June 10, 2020, Plaintiff filed her Complaint in the Clark County District Court,
                   27                      Nevada.
                   28            2.        On June 10, 2020, Plaintiff served the Complaint on the Nevada Department of
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4818-0842-5172.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 2 of 6




                    1                       Business and Industry, Division of Insurance.

                    2            3.         On July 17, 2020, Defendant filed its Petition for Removal.
                    3            4.         On July 30, 2020, Defendant filed its Answer to Complaint (pursuant to stipulation
                    4                       extension (ECF No. 7)).
                    5            5.         On August 19, 2020, the parties conducted an initial FRCP 26(f) conference
                    6            6.         On September 2, 2020, the Court entered the Stipulated Discovery Order.
                    7            7.         On September 30, 2021, Defendant served its FRCP 26 Initial Disclosures on
                    8                       Plaintiff.
                    9            8.         On October 23, 2020, Plaintiff served her FRCP 26 Initial Disclosures on
                   10                       Defendant.
                   11            9.         On November 19, 2020, Defendant served written discovery on Plaintiff.
                   12            10.        On November 24, 2020, Plaintiff served written discovery on Defendant.
                   13                                            DISCOVERY REMAINING
                   14            1.         The parties will continue participating in written discovery.
                   15            2.         Defendant will take the deposition of Plaintiff.
                   16            3.         Defendant will serve a Notice of Independent Medical Examination.
                   17            4.         Plaintiff will take the deposition of Defendant’s Person Most Knowledgeable.
                   18            5.         The parties may take the depositions of any and all other witnesses garnered
                   19                       through discovery.
                   20                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
                   21            The parties aver, pursuant to Local Rule 26-4, that good cause exists for the following
                   22 requested extension. This Request for an extension of time is not sought for any improper purpose

                   23 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   24 sufficient time to conduct discovery.

                   25            The parties seek additional time to complete discovery for several reasons, none of which
                   26 are for an improper purpose or for the purpose of delay. The ongoing impact of the current

                   27 COVID-19 crisis continues to constrain the parties’ ability to complete discovery. Local, state,

                   28 and national officials continue to warn that people should stay home, and travel should be limited
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4818-0842-5172.1                                      2
                         Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 3 of 6




                    1 and/or avoided to prevent further spread of the virus. Defendants and their counsel are practicing

                    2 physical distancing and are working remotely. Due to these unexpected and rapidly changing

                    3 circumstances, an extension of the discovery deadlines is necessary so the parties may fully

                    4 develop their respective cases in chief. Specifically, the parties are moving forward with the

                    5 previously agreed upon Independent Medical Exam (“IME”) with Dr. Daniel Lee so that State

                    6 Farm may fully evaluate Plaintiff’s claim. However, Dr. Lee’s availability has been severely

                    7 limited, and he is not available until March 2021 to perform the IME. Accordingly, and in short,

                    8 the parties request an extension of the current discovery deadlines to allow the parties an

                    9 opportunity to fully understand the nature of Plaintiff’s claims and Defendant’s defenses thereto.

                   10            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-4 governs

                   11 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                   12 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                   13 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                   14 26-4.

                   15            This is the first request for extension of time in this matter. The parties respectfully submit

                   16 that the reasons set forth above constitute compelling reasons for the short extension.

                   17            The following is a list of the current discovery deadlines and the parties’ proposed

                   18 extended deadlines:

                   19
                           Scheduled Event           Current Deadline                     Proposed Deadline
                   20
                           Discovery Cut-off         Monday, March 29, 2021               Monday, June 28, 2021
                   21      Deadline to Amend         Tuesday, December 29, 2020           Tuesday, March 30, 2021
                           Pleadings or Add
                   22      Parties
                   23      Expert Disclosure         Thursday, January 28, 2021           Thursday, April 29, 2021
                           pursuant to FRCP26
                   24      (a)(2)

                   25      Rebuttal Expert        Monday, March 1, 202[1]                 Monday, May 31, 2021
                           Disclosure pursuant to
                   26      FRCP. 26(a)(2)
                           Dispositive Motions       Wednesday, April 28, 2021            Wednesday, July 28, 2021
                   27
                           Joint Pretrial Order      Friday, May 28, 2021                 Friday, August 27, 2021
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4818-0842-5172.1                                   3
                         Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 4 of 6




                    1              WHEREFORE, the parties respectfully request that this Court extend the discovery

                    2 period by ninety (90) days from the current deadline of March 29, 2021 up to and including June

                    3 28, 2021 and the other dates as outlined in accordance with the table above.

                    4    DATED this 11th day of December, 2020.               DATED this 11th day of December, 2020.
                    5
                         LEWIS BRISBOIS BISGAARD & SMITH LLP                  MARKMAN LAW
                    6
                         /s/ Cheryl A. Grames                                 /s/ David A. Markman
                    7    ROBERT W. FREEMAN                                    DAVID A. MARKMAN
                         Nevada Bar No. 3062                                  Nevada Bar No. 12440
                    8    CHERYL A. GRAMES                                     4484 S. Pecos Rd., Ste. 140
                         Nevada Bar No. 12752                                 Las Vegas, Nevada 89121
                    9
                         TARA U. TEEGARDEN                                    Attorneys for Plaintiff YUNA CHOI
                   10    Nevada Bar No. 15344
                         6385 S. Rainbow Boulevard, Suite 600
                   11    Las Vegas, Nevada 89118
                         Attorneys for Defendant STATE FARM
                   12    MUTUAL AUTOMOBILE INSURANCE
                         COMPANY
                   13

                   14
                                                                     ORDER
                   15
                                 IT IS SO ORDERED:
                   16

                   17            Dated this 14th day of December, 2020.
                   18

                   19                                         ______________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4818-0842-5172.1                                  4
                         Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 5 of 6
Archived: Friday, December 11, 2020 12:36:13 PM
From: David Markman
Sent: Wednesday, December 9, 2020 10:33:33 AM
To: Grames, Cheryl
Cc: Teegarden, Tara; Freeman, Robert; Freeman, Kristen; Bradley-Estrada, Mary; Cordell, Anne
Subject: [EXT] Re: Yuna Choi v. SF - Draft Request to Extend Discovery Deadlines
Sensitivity: Normal



External Email



You have my permission to affix my e-signature to the stipulation and order to extend discovery deadlines.

On Tue, Dec 8, 2020 at 4:09 PM Grames, Cheryl <Cheryl.Grames@lewisbrisbois.com> wrote:

 Hi David: Would you please review the enclosed draft Request to Extend Discovery Deadlines and advise whether you agree
 to the extension, and if so, whether you have any proposed revisions to the Request?



 Thanks,

 Cheryl




                                                     Cheryl A. Grames
                                                     Partner
                                                     Cheryl.Grames@lewisbrisbois.com

                                                     T: 702.583.6014 F: 702.893.3789

 6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

 Representing clients from coast to coast. View our locations nationwide.

 Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
 you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
 to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
 mes s a ge i s s tored.




--
David Markman, Esq.
Attorney

MARKMAN LAW
                  Case 2:20-cv-01329-RFB-VCF Document 20 Filed 12/14/20 Page 6 of 6
4484 S. Pecos Rd. Suite #130
Las Vegas NV 89121
Tel: 702-843-5899 / Fax: 702-843-6010
David@Markmanlawfirm.com


MAIL CONFIDENTIALITY NOTICE: The contents of this e-mail message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or legally privileged information. If you are not the intended recipient of this
message or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then
delete this message and any attachments. If you are not the intended recipient, you are notified that any use, dissemination,
distribution, copying, or storage of this message or any attachment is strictly prohibited. Receipt by anyone other than the named
recipient(s) is not a waiver of any attorney-client, work product, or other applicable privilege.
